Citation Nr: 1302558	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for instability of the right knee.  

2.  Entitlement to an increased disability evaluation for instability of the left knee.  

3.  Whether the reduction of the Veteran's disability evaluation from 20 percent to 0 percent for instability of the left knee, as of April 1, 2010, was proper.  

4.  Whether the reduction of the Veteran's disability evaluation from 10 percent to 0 percent for instability of the right knee, as of April 1, 2010, was proper.  

5.  Entitlement to an effective date earlier than August 30, 1993, for a grant of service connection for gout of the right metatarsophalangeal joint of the hallux.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, assigning an effective date of August 30, 1993 for the establishment of service connection for gout of the right metatarsophalangeal joint of the hallux, and, continuing noncompensable evaluations for instability of the knees, respectively.  The issue of entitlement to an effective date prior to August 30, 1993, for the establishment of service connection for gout of the right metatarsophalangeal joint was previously remanded by the Board in February 2009 for the issuance of a statement of the case.  A statement of the case was issued in May 2009, and the Veteran appealed this decision to the Board in June 2009.  

The Veteran testified at a hearing before the undersigned at the RO in Waco, Texas in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that the Veteran is service-connected for a number of disabilities of the knees in addition to instability.  However, in his June 2010 notice of disagreement, the Veteran specifically limited his disagreement to the ratings assigned for instability of the knees.  As such, the Board only has jurisdiction over the disability evaluations assigned for instability.  

The issues of entitlement to increased disability evaluations for instability of the right and left knees, as well as the propriety of the reduction of the Veteran's disability evaluation from 20 percent to 0 percent for instability of the left knee, as of April 1, 2010, and the reduction of the Veteran's disability evaluation from 10 percent to 0 percent for instability of the right knee, as of April 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA did not receive a claim seeking service connection for gout of the right metatarsophalangeal joint of the hallux prior to August 30, 1993.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date, prior to August 30, 1993, for a grant of service connection for gout of the right metatarsophalangeal joint of the hallux, have not been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been informed of what is required to establish entitlement to an earlier effective date for the grant of service connection.  While this notice was not provided to the Veteran prior to the initial adjudication of his claim, such information was provided to him in a letter dated in March 2006.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  VA has also obtained copies of VA treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was provided a Statement of the Case (SOC) for his claim of entitlement to an earlier effective date for the establishment of service connection for gout of the right metatarsophalangeal joint of the hallux.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to August 30, 1993, for the grant of service connection for gout of the right metatarsophalangeal joint of the hallux.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

The Board notes that during the pendency of this appeal, revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  The substance of 38 C.F.R. § 3.400(q) is now included in the revised § 3.156(c).  In this case, additional service department records have not been received.  Thus, the changes in VA's regulations do not affect this claim.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The evidence of record demonstrates that the Veteran filed a claim for service connection for a right MTP joint disorder that was received by VA on August 30, 1993.  The Veteran has argued that this condition was evident as of 1987, and as such, service connection should go back to this time.  However, the Veteran's assertion is incorrect.  As noted above, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  There is no record of a formal or informal claim prior to August 30, 1993.

The Board recognizes that the Veteran testified in July 2012 that he filed an earlier claim for service connection in 1987.  (The Veteran appeared to contend both that he filed a claim at the RO and went to a VA Medical Center and prepared a claim which a representative then forwarded to the RO for processing.)  However, a review of the claims file reveals no communication from the Veteran prior to August 1993 suggesting any intent to file a claim for disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing U.S. v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Board finds that the presumption of regularity applies in this case, and if the Veteran had submitted a claim or one was filed on his behalf at the RO prior to 1993, it would have been incorporated into the claims file.  Moreover, medical evidence alone cannot constitute a claim for disability benefits.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.") (citing Brannon v. West, 12 Vet. App. 32, 35 (1998)); 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2012).  Also, "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As there is no record of an earlier claim in the Veteran's file, it must be presumed that the Veteran did not file a claim and one was not filed on his behalf at the RO prior to August 30, 1993.  The claim of entitlement to an effective date prior to August 30, 1993, for the establishment of service connection for a right MTP joint disorder is denied, as a claim for this disability was not received prior to August 30, 1993.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to August 30, 1993, for the establishment of service connection for gout of the right metatarsophalangeal joint of the hallux must be denied.


ORDER

The claim of entitlement to an effective date prior to August 30, 1993 for the establishment of service connection for gout of the right metatarsophalangeal joint of the hallux is denied.  


REMAND

Propriety of the Reduced Ratings for Bilateral Knee Instability

In December 2008, VA received a claim from the Veteran seeking higher disability evaluations for his bilateral knee disabilities.  In July 2009, it was proposed that the disability evaluations for the instability of the Veteran's knees be reduced to 0 percent.  The Veteran's disability evaluations were subsequently decreased to 0 percent in a February 2010 rating decision.  In an unsigned March 2010 typewritten statement, the Veteran indicated that he disagreed with the decision.  In a March 2010 letter, the RO advised the Veteran that his notice of disagreement could not be accepted because it was not signed, and that no further action would be taken until the RO received a signed notice of disagreement.  There was no response from the Veteran.  Thereafter, in a June 2010 rating decision, the RO, in pertinent part, continued the noncompensable evaluations of instability of the Veteran's knees.  A timely signed notice of disagreement to the noncompensable evaluations of instability of the Veteran's knees was received in June 2010.  A statement of the case issued in September 2010 addressed the increased rating issue.  The Board will also construe the June 2010 notice of disagreement as a timely disagreement with the propriety of the reduction of the evaluations in the February 2010 rating decision.  Accordingly, a statement of the case must be issued on this issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Disability Evaluations for Instability of the Knees

The Veteran is also seeking increased disability evaluations for his instability of the right and left knees.  The record reflects that the Veteran was last afforded a VA examination to determine the severity of his bilateral knee instability in April 2010.  During this examination, it was determined that there was normal stability in both knees.  However, the Veteran testified during his July 2012 hearing that he was experiencing increasing episodes of giving out of his knees, particularly the right knee, at this time.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been nearly three years since the Veteran's last examination, and since he has provided testimony indicating a worsening of his bilateral knee instability, he should be afforded the opportunity to appear for a more current VA examination of the knees before appellate review proceeds.  Updated VA treatment records should be obtained as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should issue the Veteran and his representative a statement of the case on the issues of the propriety of the reduction of the Veteran's disability evaluation from 20 percent to 0 percent for instability of the left knee, as of April 1, 2010, and the reduction of the Veteran's disability evaluation from 10 percent to 0 percent for instability of the right knee, as of April 1, 2010.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  Obtain updated records from all treating VA facilities dating since May 2011 pertaining to treatment the Veteran received for his knees.  

3.  The Veteran should be scheduled for a VA examination to determine the current level of instability of the left and right knees.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report should reflect review of the claims file.  All indicated tests and studies should be performed, and the examiner should indicate whether there is evidence of instability in either knee.  If so, the examiner should describe in detail the severity of the Veteran's instability.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay assertions regarding his symptomatology, such as his knees giving out on him.  

4.  After completion of the above, the claims of entitlement to compensable evaluations for instability of the right knee and left knee should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


